Opinion issued November 13, 2003











  
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00738-CR
____________

TIMOTHY WILLIAM BROWN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 925447



 
MEMORANDUM  OPINION
               Appellant, Timothy William Brown, was convicted by a jury of possession
of a controlled substance on July 10, 2003.  A notice of appeal and a motion for new
trial were timely filed.  On September 4, 2003, the trial court granted appellant’s
motion for new trial.  Granting a motion for new trial restores the case to its position
before the former trial.  Tex. R. App. P. 21.9.
               Accordingly, the appeal is dismissed as moot.PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.

Do not publish.  Tex. R. App. P. 47.2.(b).